     Case 4:17-cv-07025-SBA Document 104-1 Filed 01/28/19 Page 1 of 2




 1 Joseph R. Taylor (SBN 129933)
      jtaylor@fkks.com
 2 Tricia L. Legittino (SBN 254311)
      tlegittino@fkks.com
 3 Jessica R. Medina (SBN 302236)
      jmedina@fkks.com
 4 FRANKFURT KURNIT KLEIN & SELZ PC
   2029 Century Park East, Suite 1060
 5 Los Angeles, CA 90067
   Telephone: (310) 579-9600
 6 Facsimile: (310) 579-9650
 7 Attorneys for Counter-Defendants GOG Sp. z o.o.
   (incorrectly named as GOG Limited and GOG
 8 Poland Sp. Z.o.o.)
 9                       UNITED STATES DISTRICT COURT
10                    NORTHERN DISTRICT OF CALIFORNIA
11
12 STARDOCK SYSTEMS, INC.                         Case No. 4:17-cv-07025
13              Plaintiff,                        [PROPOSED] ORDER GRANTING
                                                  GOG COUNTER-DEFENDANTS’
14       vs.                                      NOTICE OF MOTION AND
                                                  MOTION TO DISMISS COUNT
15 PAUL REICHE III and ROBERT                     NINE OF SECOND AMENDED
   FREDERICK FORD,                                COUNTERCLAIM
16
            Defendants.                           [FED. R. CIV. P. 12(b)(6), 9(b)]
17
   AND RELATED COUNTERCLAIM                       Date:        March 13, 2019
18                                                Time:        2:00 p.m.
                                                  Courtroom:   TBD
19                                                Judge:       Hon. Saundra Brown Armstrong

20
21
22
23
24
25
26
27
28

                                              1                           Case No. 2:17-cv-07025
     [PROPOSED] ORDER GRANTING MOTION TO DISMISS COUNT NINE OF SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 104-1 Filed 01/28/19 Page 2 of 2




 1        Counter-Defendant GOG Sp. z o.o.’s (incorrectly named as GOG Limited and
 2 GOG Poland Sp. Z.o.o.) Motion to Dismiss Count Nine of the Second Amended
 3 Counterclaim filed by Paul Reiche III and Robert Frederick Ford came on for
 4 hearing before this Court on March 13, 2019, at 2:00 p.m.
 5        Having considered the papers and arguments, and finding good cause, the
 6 Motion to Dismiss filed by Counter-Defendant GOG Sp. z o.o. on January 28, 2019
 7 is hereby GRANTED:
 8        1.     Reiche and Ford fail to state a legally sufficient claim against GOG for
 9               Fraud;
10        2.     Count Nine of Reiche and Ford’s Second Amended Counterclaim is
11               DISMISSED with prejudice, and without leave to amend, as to GOG.
12
13        IT IS SO ORDERED.
14
     Dated: _____________________
15
                                               The Honorable Saundra Brown Armstrong
16                                             United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                               2                          Case No. 2:17-cv-07025
      [PROPOSED] ORDER GRANTING MOTION TO DISMISS COUNT NINE OF SECOND AMENDED COUNTERCLAIM
